Case 1:20-cr-00188-JSR Document 357 Filed 09/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee ee eee x

UNITED STATES OF AMERICA :
3 20-cr-188 (JSR)

-y-
AMENDED ORDER
RUBEN WEIGAND, et al.,
Defendants. :
wee ee eee x

JED S. RAKOFF, U.S.D.JdJ.

The Court’s Order at ECF No. 346, dated August 6, 2021 is
hereby amended as follows:

WHEREAS, this Court’s Second Amended Judgment dated July 6,
2021, ECF No. 334, provided that Defendant Ruben Weigand
(“Weigand”) “shall surrender for service of sentence at the
institution designated by the Bureau of Prisons” by August 2, 2021;

WHEREAS, pursuant to the Second Amended Judgment, Weigand
timely surrendered for service of his sentence at FCI Allenwood on
August 2, 2021;

WHEREAS, Weigand’s passport is currently in the possession of
Pretrial Services in the Southern District of New York;

WHEREAS, for purposes of bail and pursuant to this Court’s
Opinion and Order dated October 6, 2020, Weigand signed “a $3
million personal recognizance bond secured by $470,000 in cash
collateral provided by Weigand’s close friends and family” (ECE

No. 112);

 

 

 

SIAR ICME AORTA CHO OO Rens a BOW RSE IR

 

 

 
Case 1:20-cr-00188-JSR Document 357 Filed 09/16/21 Page 2 of 2

WHEREAS, Weigand has been compliant with the bail conditions
set forth in this Court’s Opinion and Order dated October 6, 2020
(ECF No. 112);

WHEREAS, Federal Rule of Criminal Procedure 46(g) provides,
in relevant part, that “[tJhe court must exonerate the surety and
release any bail when a bond condition has been satisfied” and
that “[t]he court must exonerate a surety who deposits cash in the
amount of the bond or timely surrenders the defendant into
custody; ”

IT IS HEREBY ORDERED that:

e Pretrial Services shall promptly release Weigand’s

passport to his counsel, Michael J. Gilbert; and

e Weigand’s bail bond and all accompanying conditions shall
be exonerated and the $470,000 in cash collateral
provided by co-signers shall be released to them. The
Court authorizes the release of the cash collateral to
counsel for Weigand, who will promptly arrange for the

return of the collateral to each of the co-signers.

 

SO ORDERED.
Dated: New York, NY QL OY
September 16, 2021 JKZ S. RAKOFP, U.S.D.d.

 

 

 

 

 
